                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

KIM AMMONS,                                  )
                                             )   No. 16 CV 4884
                          Plaintiff,         )
                                             )
      v.                                     )   Magistrate Judge Young B. Kim
                                             )
CHICAGO BOARD OF EDUCATION,                  )
                                             )   March 20, 2019
                          Defendant.         )

                    MEMORANDUM OPINION and ORDER

      Plaintiff Kim Ammons (“Ammons”) brings this action against Defendant

Board of Education of the City of Chicago (“the Board”) for alleged violations of the

Americans with Disabilities Act (“ADA”) and the Family and Medical Leave Act

(“FMLA”), 1 arising out of her employment as a Security Officer at Curie

Metropolitan High School (“Curie”). Before the court is the Board’s motion to strike

Ammons’s jury demand as to her retaliation claims. For the following reasons, the

motion is granted in part and denied in part:

                                    Background

      The court recited extensive facts pertaining to this lawsuit in its opinion and

order ruling on the Board’s motion for summary judgment. (R. 77, Mem. Op.) As

such, the court provides here only a summary of facts relevant to the Board’s

current motion. Ammons began working as a security officer at Curie in April 2004.

1 Ammons also brought a claim against the Board pursuant to Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e (“Title VII”) for reprisal discrimination. (R. 1,
Compl. ¶¶ 44-51.) However, the court previously ruled that Ammons can proceed
only on her ADA retaliation claim, not her Title VII retaliation claim. (R. 77, Mem.
Op. at 23-24.)
(Id. at 2.) Her job duties remained consistent between 2004 and 2012, although she

worked in different locations within Curie. (Id. at 2-3.) During that time Ammons

generally had access to a chair in which she would sit when individuals were not in

the hallway or when she was not required to actively patrol her assigned location.

(Id.)

         Since 2012 the Board has maintained the following job description for

security officers: “Security Officers are responsible for the overall safety and

security of the school,” are “actively involved in the progressive discipline system,”

and provide “the first line of defense to defuse and de-escalate student misconduct

and/or serious incidents.” (Id. at 3.) The position’s “Principal Accountabilities &

General Responsibilities” include: (1) “actively respond[ing] to fights or other issues

in the school that threaten the safety of students, staff, and/or guests”;

(2) “maintain[ing] an orderly post and remain[ing] at the post at all times unless

otherwise directed by a supervisor”; (3) fulfilling “duties assigned related to Hall

Sweeps”; (4) reporting “unusual activity or suspicions of safety issues” to the

security supervisor or administration; and (5) monitoring school grounds and school

entrances. (Id.) The job description does not require constant walking. (Id.)

         In April 2012, the administrative body charged with supervising security

officers decided that officers no longer would be permitted to sit while on duty. (Id.

at 4.)    The policy applied to all security officers on a district-wide basis but

apparently was not implemented at Curie until the 2015-16 school year. (Id.) In

2014 and the early part of 2015, Ammons was posted to a location in Curie where




                                          2
the administration permitted a chair.          (Id.)   But then in April 2015, the

administration removed the chair. (Id. at 6-7.)

      On April 29, 2015, Ammons submitted a request to the Board’s Equal

Opportunity Compliance Office (“EOCO”) for an accommodation under the ADA so

that she may “sit for a short time” to “take some pressure off [her] feet, back, and

r[ight] knee.” (Id. at 7.) Ammons reported that she had plantar fasciitis and was

“impaired having to walk for 6 ½ hours per day without a break.” (Id.) On May 4,

2015, Ammons also filed Charge Number 2015CF2939 with the Illinois Department

of Human Rights (“IDHR”).        (Id.)   She alleged harassment on account of her

disabilities. (Id.) EOCO denied Ammons’s request for a chair but offered her a

work schedule modification allowing her to take a 30-minute lunch break and two

15-minute breaks, rather than a 60-minute lunch break. (Id. at 7-8.)

      Later in 2015 a new administration started at Curie, along with a new chief

security officer. (Id. at 8.) The new team prohibited all security officers from sitting

while on duty. (Id. at 8-9.) From the start of school year through early December

2015, Ammons was absent for about 15 school days. (Id. at 10-11.) Then from

December 3, 2015, through January 3, 2016, and from January 5 to January 10,

2016, Ammons was out on approved short-term disability leave.           (Id. at 11-12.)

From December 1, 2015, through January 3, 2016, and from January 5 to 10, 2016,

she was also placed on approved FMLA leave. (Id.)

      On December 11, 2015, Ammons submitted another request for an ADA

accommodation, requesting that she be assigned either to the entrance where




                                           3
security “sits and log[s] in [the] public” or to the locker room as an attendant. (Id.

at 11.) Ammons explained that she was unable to “walk or stand continuously for

6+ hours” and that she “need[s] to sit 10 mins each hour.” (Id.) EOCO denied this

request explaining that Chicago Police officers are posted at the entrance and that

the locker room post “is not a sitting position.” (Id. at 12.) EOCO again advised

Ammons that she could take a 30-minute lunch break with two 15-minute breaks as

an alternative accommodation. (Id.) Ammons later appealed, and the Board denied

the appeal. (Id. at 14.) On December 30, 2015, Plaintiff filed Charge Number 440-

2016-00903 with the IDHR, asserting three claims: (1) denial of a reasonable

accommodation; (2) ADA discrimination and retaliation; and (3) Title VII

retaliation. (Id. at 11.)

        Ammons returned to work on January 11, 2016, and was assigned to the

third floor with use of a chair at least until January 12, 2016, when the chair was

eventually removed. (Id. at 11-13.) Ammons testified that she was also presented

with a schedule requiring her to do “triple duty” in the girls’ locker room: making

sure the locker room was empty; checking the hall by the locker room; and walking

down about 25 stairs, walking around to the other side of the building, and walking

back up stairs, on a continuous basis for 50 minutes. (Id. at 13.) From January 15,

2016, through March 6, 2016, Ammons was on approved short-term disability leave.

(Id. at 14.) From January 15, 2016, through March 7, 2016, Ammons was also on

approved FMLA leave. (Id.) Her job protection status ended on March 18, 2016.

(Id.)




                                          4
      In the present lawsuit Ammons alleges that the Board retaliated against her

for requesting an ADA accommodation and for exercising her rights under the

FMLA. (R. 1, Compl. ¶¶ 39-51.) The Board moves to strike Ammons’s jury demand

as to these two retaliation claims.

                                       Analysis

      The Board argues that Ammons’s retaliation claims permit only equitable

relief and therefore must be decided by the court and not by a jury. (R. 100, Def.’s

Mem. at 1.) Ammons responds by opposing a bench trial on “any and all issues.”

(R. 112, Pl.’s Resp. at 2.) In support of its motion to strike Ammons’s jury demand,

the Board relies on Kramer v. Banc of American Securities, LLC, 355 F.3d 961 (7th

Cir. 2004). (See R. 100, Def.’s Mem. at 2.) In Kramer the Seventh Circuit held, in a

matter of first impression for federal circuit courts, that compensatory and punitive

damages are not available remedies for ADA retaliation claims and, therefore, there

is no right to a jury trial for such claims. 355 F.3d at 965-66.

      In determining available remedies for ADA retaliation claims, the Seventh

Circuit engaged in “a meticulous tracing” of applicable statutes. Id. The court first

looked to the ADA enforcement provision, 42 U.S.C. § 12117, which states that

available remedies are provided by the 1964 Civil Rights Act, 42 U.S.C. §§ 2000e-4

through e-9. Kramer, 355 F.3d at 964. Section 2000e-5(g)(1) in turn provides that a

court “may enjoin” a party or order other equitable relief, including “back pay,” but

“does not provide for compensatory or punitive damages.” Kramer, 355 F.3d at 964.

The Seventh Circuit next turned to the Civil Rights Act of 1991, 42 U.S.C.




                                           5
§ 1981a(a)(2), which “expands the remedies available under § 2000e-5(g)(1) in

certain circumstances.” Kramer, 355 F.3d at 964. But the court concluded that, like

§ 2000e-5(g)(1), the 1991 Act does not permit compensatory or punitive damages to

be awarded for ADA retaliation. Kramer, 355 F.3d at 965. After determining that

the only remedies a plaintiff bringing an ADA retaliation claim may seek are

“equitable in nature,” the court concluded that there is “no right to a jury where the

only remedies sought (or available) are equitable.” Id. at 966.

      Despite this ruling from the Seventh Circuit, Ammons argues that she is

entitled to a jury trial on her ADA retaliation claim. (R. 112, Pl.’s Resp. at 2.) She

cites other circuit cases affirming compensatory damages in ADA retaliation cases

but concedes that “none independently examined whether such damages are

available under the [ADA].” (Id.) The cases she cites pre-date Kramer, and the

Seventh Circuit expressly discounted three of the cited cases because “none

examined the legal question of whether such damages were authorized for an ADA

retaliation claim.” Kramer, 355 F.3d at 965. Ammons cites no precedential decision

overturning Kramer.

      Ammons next tries to distinguish Kramer by arguing that the ADA claim in

that case did not survive a motion for summary judgment, whereas here Ammons’s

ADA discrimination claim is proceeding to trial. (R. 112, Pl.’s Resp. at 3.) Ammons

suggests that the presence of her ADA discrimination claim entitles her to “more

than equitable relief” and somehow renders her ADA retaliation claim eligible for a

jury trial. (Id. at 3-4.) But Ammons cites no supporting authority and the Kramer




                                          6
decision is unequivocal―an ADA retaliation claimant has no right to a jury trial.

355 F.3d at 965-66. Accordingly, the court strikes Ammons’s jury demand as to her

ADA retaliation claim. 2

         The Board next argues that Ammons’s jury demand as to her FMLA

retaliation claim should be stricken for the same reason as her ADA retaliation

claim.    (R. 100, Def.’s Mot. at 3.)   Ammons agrees that “the Seventh Circuit’s

position on FMLA damages is the same as its position on ADA damages” but asserts

that her “right to a jury trial differs.” (R. 112, Pl.’s Resp. at 5.) It is true that the

Seventh Circuit generally evaluates FMLA retaliation claims “in the same manner”

that it evaluates ADA retaliation claims. Burnett v. LFW Inc., 472 F.3d 471, 481

n.5 (7th Cir. 2006). However, the ADA’s and the FMLA’s enforcement provisions

differ significantly, and the Board cites no case—let alone any precedential

authority—denying an FMLA retaliation plaintiff a right to a jury trial where

damages are sought in a case such as this. (See R. 1, Compl. ¶ 43.)

         While the ADA permits only equitable relief, Kramer, 355 F.3d at 965-66, the

FMLA allows damages and equitable relief, Traxler v. Multnomah Cnty., 596 F.3d

1007, 1011 (9th Cir. 2010). To be sure, the FMLA enforcement provision allows a

claimant to recover “any wages, salary, employment benefits, or other compensation

denied or lost” or “any actual monetary losses sustained by the employee,” 29 U.S.C.

§ 2617(a)(1)(A), as well as “equitable relief” such as “employment, reinstatement,


2  In the alternative, Ammons requests that the court use an advisory jury to
determine the issue of liability as to her ADA retaliation claim. The court declines
to do so because the responsibility lies with this court and the jury’s advisory
verdict is not evidence.

                                           7
and promotion,” id. § 2617(a)(1)(B). Like the ADA, punitive damages may not be

recovered under the FMLA. Coleman v. Potomac Electric Power Co., 281 F. Supp.

2d 250, 254 (D.D.C. Sept. 9, 2003).     Similarly, compensatory damages for non-

economic harm such as emotional distress are not available under the FMLA. See

Jackson v. City of Hot Springs, 751 F.3d 855, 865 (8th Cir. 2014); Pagán-Colón v.

Walgreens of San Patricio, Inc., 697 F.3d 1, 16 (1st Cir. 2012) (citing Nev. Dep’t of

Human Res. v. Hibbs, 538 U.S. 721, 739-40 (2003)). But given that the FMLA

expressly provides for legal remedies, 29 U.S.C. § 2617(a)(1)(A), the statute does not

preclude Ammons from demanding a jury trial. Cf. Kramer, 355 F.3d at 965-66.

      The Seventh Circuit seems to also

      recognize that an FMLA retaliation plaintiff may demand a trial by jury. As

Ammons correctly points out, the Seventh Circuit has proposed a jury instruction

for FMLA retaliation claims. See Pattern Jury Instruction No. 10.4 (7th Cir. 2017).

Furthermore, the Seventh Circuit has discussed FMLA retaliation issues in a way

that signals its expectation that those claims would be tried by a jury. See, e.g.,

Goelzer v. Sheboygan Cnty., Wisc., 604 F.3d 987, 989, 996 (7th Cir. 2010) (finding

that the plaintiff’s FMLA retaliation claim should proceed to trial given that there

was “enough evidence in the record for a jury to find” that defendants acted with a

retaliatory motive); Wink v. Miller Compressing Co., 845 F.3d 821, 822-24 (7th Cir.

2017) (holding that the issues of whether the employer retaliated against the

employee for taking an FMLA leave and whether the employee was entitled to

liquidated damages under the FMLA were ones for the jury to decide); see also




                                          8
Pagán-Colón, 697 F.3d at 8-9 (finding unpersuasive the defendant’s motion for

judgment as a matter of law seeking to reverse the jury’s finding that the defendant

retaliated against the plaintiff in violation of the FMLA). 3

      While the Board argues that a right to a jury trial is not guaranteed in an

FMLA retaliation case, none of the cases it cites support the striking of Ammons’s

jury demand where damages are sought against a non-federal agency. In Bair v.

General Motors Corporation, 895 F.2d 1094, 1096-97 (6th Cir. 1990), for example,

the Sixth Circuit found that the appellant was not entitled to a jury as to his ERISA

claim because the dispute was one in equity concerning “eligibility for benefits

under a retirement plan,” not one at law. In Davis v. Henderson, No. 99-3028, 2000

WL 1828476, at *2 (6th Cir. Dec. 4, 2000), the Sixth Circuit affirmed the grant of

the defendant’s motion to strike the plaintiff’s jury demand in a case alleging Title

VII and FMLA violations. In doing so, however, the court relied upon principles of

sovereign immunity the federal government enjoys because the suit was brought

against the United States Postal Service. Id. The court did not decide “whether

there is a right to a jury trial under the FMLA against a private defendant,” or a



3  In Traxler, 596 F.3d at 1011, 1014, the Ninth Circuit addressed whether “front
pay [under the FMLA] is an equitable remedy that must be determined by the
court,” and found that “the equitable award of front pay, including the amount,
rests solely with the court, not the jury.” In so finding, the court distinguished
between the FMLA’s “damages” enforcement provision, 29 U.S.C. § 2617(a)(1)(A),
and the equitable relief provision, id. § 2617(a)(1)(B), and determined that an
FMLA plaintiff was not entitled to a jury trial as to an equitable award. Id. at
1012. The court noted that its decision “accords with the Fourth, Fifth and the
Tenth Circuits” but not with the Sixth Circuit, which has found that “the district
court determines the propriety of awarding front pay, but that the jury decides the
actual amount of the award.” Id. at 1011.

                                           9
non-federal government agency. Id. Here Ammons seeks legal remedies against a

non-federal agency. (See R. 1, Compl. ¶ 43.) The cases cited by the Board therefore

are not applicable here. Accordingly, the court declines to strike Ammons’s jury

demand as to her FMLA retaliation claim.

                                   Conclusion

      For the foregoing reasons, the motion is granted as to Ammon’s ADA

retaliation claim but denied as to her FMLA retaliation claim.

                                             ENTER:


                                             ____________________________________
                                             Young B. Kim
                                             United States Magistrate Judge




                                        10
